DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous specification objection is withdrawn in light of the specification amendment filed 04/21/2022.
The previous claim objection is withdrawn in light of the claim amendments. 
The previous 35 USC 112(b) rejection is withdrawn in light of the claim amendments. 
In regards to the previous 35 USC 101 rejection, Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant’s argue that “the claims are not directed to any of the aforementioned categories” and “the claims as a whole integrate the abstract idea into a practical application of the exception”.  Applicants further argue that “the claims are directed to decoding data encoded in a signal, wherein the data identifies a pattern of protrusions embedded in a driving surface, to improve vehicle location accuracy, which is a practical application”, that “By decoding data encoded in a signal, wherein the data identifies a pattern of protrusions embedded in a driving surface, location information of an existing location system may be supplemented with vehicle location information”, and that the claims “describe a security device”. Examiner respectfully disagrees. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.” Patent Eligibility Guidance, 84 Fed. Reg. 52n. 14.  It is well within the capability of a human mind to analyze and identify a rumble strip pattern on the road and a location of the vehicle on the road.  Further, Applicants do not provide further evidence or persuasive technical reasoning supporting the assertions.  Applicant further asserts that the claims are patent eligible because they set forth an improvement in a relevant technology, i.e., improved vehicle location accuracy and a security device.  MPEP 2106.05(g) recites examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering:  i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). Further, MPEP 2106.07(b) recites merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). The additional elements are drawn to generic computer implementation of the recited judicial exception and drawn to insignificant extra-solution activities of data gathering and providing data to another system.  Further Applicant relies on decoding and identifying a pattern of protrusion embedded in a driving surface; but, as discussed above, the decoding (e.g., analyzing) and identifying step is interpreted to be a mental process, and therefore a judicial exception. As such, it cannot be relied upon to integrate a judicial exception into a practical application.  See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  MPEP 2106.05 further recites limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception including: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). Accordingly, the previous 35 USC 101 rejection is maintained.
In regards to the previous prior art rejection, Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant’s argue that “Wang merely discloses a multi-FBG (fiber Bragg grating) tensed cable and rubber-pad-based traffic monitoring system 100…The cable 140 is held stressed, for example, by a spring in the attachment block 142 or by any other mechanism, so the FBG 102 in the FBG-based sensor 112 is held pre-stressed.” and “Wang therefore teaches a single stress detection percompression, not two signal peaks per compression, or more specifically, a first signal peak that identifies the vehicle pressure on the pressure-reactive protrusions, and a second signal peak that identifies a corresponding reaction, as claimed.  Examiner respectfully disagrees.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Applicants are reminded claims must be given their broadest reasonable interpretation. As similarly discussed in the previous office action, Claussen discloses wherein the pressure protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction (see at least abstract, pg. 668-670) as Claussen discloses at least amplitude charts with multiple positive and negative peaks and further discloses sampling the vibration signal fast enough to detect the spikes and differentiate them from other ones. Wang was brought in to explicitly teach a pressure-reactive protrusion by at least disclosing that other mechanisms to stress the FBGs 102 besides the cable 140 may be substituted, for instance, a coil spring (see at least abstract, [0037], [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating the teachings of Wang in order to provide an improved traffic monitoring system.  Applicants do not provide separate arguments for other claim limitations.  Accordingly, the 35 USC 103 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 5-9, 11-18 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 17, 21 recite, decoding data encoded in a signal, wherein the data identifies a pattern of protrusions embedded in a driving surface, the signal being received resulting from a vehicle driving over the pattern of protrusions in the driving surface, as drafted, is an apparatus, system, and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “component”, “at least one processor”, “a non-transitory computer-readable storage medium”, “at least one vehicle sensor”, “fixed protrusions”, “pressure-reactive protrusions”, “a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system”, “Forward Error Correction (FEC)”, “electronic control unit”,  “another system”, “the other system”, “cloud”, and “wherein the pressure protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction” in the context of this claim encompasses a driver analyzing and identifying rumble strips on the road and a location of the vehicle on the road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “component”, “at least one processor”, “a non-transitory computer-readable storage medium”, “at least one vehicle sensor”, “a non-transitory computer-readable storage medium”, “at least one vehicle sensor”, “fixed protrusions”, “pressure-reactive protrusions”, “a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system”, “Forward Error Correction (FEC)”, “electronic control unit”, “another system”, “the other system”, “cloud”, and “wherein the pressure protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction”. The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The receiving steps of signals from the sensors and from the processor is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the encoding step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Further, the providing data to another system is also recited at a high level of generality (i.e., as a general means of providing the location result from decoding and identifying step), and amounts to mere post-solution displaying, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “component”, “at least one processor”, “a non-transitory computer-readable storage medium”, “at least one vehicle sensor”, “fixed protrusions”, “pressure-reactive protrusions”, “a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system”, “Forward Error Correction (FEC)”, “electronic control unit”, “another system”, “the other system”, “cloud”, and “wherein the pressure protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, MPEP 2106.05 recites limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception including: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). The claims 1-2, 5-9, 11-18 and 21-25 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 5-9, 11-18 and 21-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, 21 recite the limitations “the other system”, “the corresponding reactions”. There is insufficient antecedent basis for the limitations in the claims.  
Claims 1, 17, 21 recite the limitation “further cause…decode the data”; however, it is unclear to which data is referred as “decode data” was previously introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 9, 11-15, 17-18, 21 is/are rejected 35 U.S.C. 103 as being unpatentable over H. Claussen, J. Aparicio, J. Rosca and N. C. Tas, "IPASS: Intelligent pavement signaling System," 2012 15th International IEEE Conference on Intelligent Transportation Systems, 2012, pp. 666-671, doi: 10.1109/ITSC.2012.6338699. (Year: 2012), hereinafter Claussen, in view of US 20070031084, hereinafter Wang, and further in view of US 20200031356, hereinafter Ozog.

As per claim(s) 1 and 21, Claussen discloses a component of an Autonomous Vehicle (AV) system, the component comprising: 
at least one processor (see at least abstract, pg. 669 Communications and smartphone integration: smartphones are equipped with several types of sensors and increasingly powerful processors; Our mechanism periodically polls the available sensors, including GPS, and transfers the gathered data to the backend server. The backend server is a PC running data processing and data mining operations in real time. In the current version of the iPASS, all signal processing operations are performed on the backend server); and 
a non-transitory computer-readable storage medium including instructions that, when executed by the at least one processor, cause the at least one processor to decode data encoded in a signal, wherein the data identifies a pattern of protrusions embedded in a driving surface, the signal being received from at least one vehicle sensor resulting from a vehicle driving over the pattern of protrusions in the driving surface (see at least abstract, pg. 668 Encoding and Decoding: A sequence of rumble strips under the wheels of a moving vehicle generates a vibration of the wheel/car that can be sensed and acquired as a vibration signal. Processing of the signal can decode information about the sequence of rumble strips, and therefore the message embedded in the pavement. The vehicle can approach a rumble strip at various speeds and angles; pg. 670: Both sensors were placed onboard the car, resting horizontally and completely stationary in the front; irregularities generates a vibration that is transmitted from the wheel to the rest of the car).
Claussen discloses the pattern of protrusions comprises an array (see at least abstract, pg. 668) and wherein the pressure protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction (see at least abstract, pg. 668-670), but Claussen does not explicitly disclose an active pressure-reactive protrusion.
However, Wang teaches an active pressure-reactive protrusion (see at least abstract, [0037], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating the teachings of Wang in order to provide an improved traffic monitoring system.
Claussen does not explicitly disclose wherein the instructions further cause the at least one processor to provide the decoded data to another system to supplement data of the other system with the decoded data.
However, Ozog teaches wherein the instructions further cause the at least one processor to provide the decoded data to another system to supplement data of the other system with the decoded data (see at least abstract, [0023]: location of the tactile events can be determined by secondary sources, such as triangulation with other known detected objects, GPS telemetry or others, [0033]: sensors of the sensor system 120 can include IMUs, image capture devices, audio capture devices, LIDAR, RADAR, and others).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating wherein the instructions further cause the at least one processor to provide the decoded data to another system to supplement data of the other system with the decoded data as taught by Ozog in order to increase precision of autonomous guidance. 

As per claim(s) 2, 18, Claussen discloses wherein the pattern of protrusions comprises a passive array having fixed protrusions (see at least abstract, pg. 668 Encoding and Decoding: A sequence of rumble strips under the wheels of a moving vehicle generates a vibration of the wheel/car that can be sensed and acquired as a vibration signal. Processing of the signal can decode information about the sequence of rumble strips, and therefore the message embedded in the pavement.).

	As per claim(s) 5, Claussen discloses wherein the instructions further cause the at least one processor to determine physical separations of the protrusions based on a speed of the vehicle (see at least abstract, pg. 668: The periodicity of the input (sequence of bumps hitting the tires) is certainly dependent on the velocity of movement across the stripes V. Assume that V = const. and that the velocity vector is normal to the stripe pattern. The basic principle used to decode the pattern encoded in an sensor measurement y(t) is to equate the frequencies of the input and output of the linear system. For N stripes over a distance stretch D, the dominant frequency in the input (and output) f is given by: f = NV/D This can be generalized for an angle of attack of the direction of movement relative to the stripe line).

As per claim(s) 9, Claussen discloses wherein the data encoded in the signal is location data (see at least abstract, pg. 668 Information Embedding: A measured response for a sequence of bumps will intuitively encode information about the number and positioning of physical bumps.).

As per claim(s) 11, Claussen does not explicitly disclose wherein the another system is one or more of a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system.
However, Ozog discloses wherein the another system is one or more of a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system (see at least abstract, [0023]: location of the tactile events can be determined by secondary sources, such as triangulation with other known detected objects, GPS telemetry or others, [0033]: sensors of the sensor system 120 can include IMUs, image capture devices, audio capture devices, LIDAR, RADAR, and others).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating wherein the another system is one or more of a Global Positioning System (GPS), a camera system, a radar system, and a Light Detection and Ranging (LIDAR) system as taught by Ozog in order to increase precision of autonomous guidance. 

As per claim(s) 12, Claussen does not explicitly disclose wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data.
However, Ozog discloses wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data (see at least abstract, [0023]: location of the tactile events can be determined by secondary sources, such as triangulation with other known detected objects, GPS telemetry or others, [0033]: sensors of the sensor system 120 can include IMUs, image capture devices, audio capture devices, LIDAR, RADAR, and others).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data as taught by Ozog in order to increase precision of autonomous guidance. 

As per claim(s) 13, Claussen discloses wherein the signal comprises signal peaks and nulls corresponding with protrusions and lack thereof, separated in time depending on a speed or direction of the vehicle, and the instructions further cause the at least one processor to decode the data encoded in the signal factoring in the speed or direction of the vehicle based on a speed signal received from a speed sensor (see at least abstract, pg. 668: The periodicity of the input (sequence of bumps hitting the tires) is certainly dependent on the velocity of movement across the stripes V. Assume that V = const. and that the velocity vector is normal to the stripe pattern. The basic principle used to decode the pattern encoded in an sensor measurement y(t) is to equate the frequencies of the input and output of the linear system. For N stripes over a distance stretch D, the dominant frequency in the input (and output) f is given by: f = NV/D This can be generalized for an angle of attack of the direction of movement relative to the stripe line, pg. 669: calibration phase analyzes the scaling of the pattern and finds its beginning and end from both front and rear wheel. When driving over a pavement irregularity it results in a positive followed by a negative acceleration peak.).

As per claim(s) 14, Claussen discloses wherein the instructions further cause the at least one processor to decode data encoded in a plurality of signals received from a the at least one vehicle sensor (see at least abstract, pg. 669: real world test where we gather data from different sensors onboard a vehicle while driving over pavement irregularities).

As per claim(s) 15, Claussen discloses wherein the component is located in an Electronic Control Unit (ECU) of the AV (see at least abstract, pg. 669 Communications and smartphone integration: smartphones are equipped with several types of sensors and increasingly powerful processors; Our mechanism periodically polls the available sensors, including GPS, and transfers the gathered data to the backend server. The backend server is a PC running data processing and data mining operations in real time. In the current version of the iPASS, all signal processing operations are performed on the backend server).

As per claim(s) 17, Claussen discloses an Autonomous Vehicle (AV) system, comprising: 
at least one processor (see at least abstract, pg. 669 Communications and smartphone integration: smartphones are equipped with several types of sensors and increasingly powerful processors; Our mechanism periodically polls the available sensors, including GPS, and transfers the gathered data to the backend server. The backend server is a PC running data processing and data mining operations in real time. In the current version of the iPASS, all signal processing operations are performed on the backend server); and 
a non-transitory computer-readable storage medium including instructions that, when executed by the at least one processor, cause the at least one processor to decode data encoded in a signal, wherein the data identifies a pattern of protrusions embedded in a driving surface, the signal being received from at least one vehicle sensor resulting from a vehicle driving over the pattern of protrusions in the driving surface (see at least abstract, pg. 668 Encoding and Decoding: A sequence of rumble strips under the wheels of a moving vehicle generates a vibration of the wheel/car that can be sensed and acquired as a vibration signal. Processing of the signal can decode information about the sequence of rumble strips, and therefore the message embedded in the pavement. The vehicle can approach a rumble strip at various speeds and angles; pg. 670: Both sensors were placed onboard the car, resting horizontally and completely stationary in the front; irregularities generates a vibration that is transmitted from the wheel to the rest of the car).
Claussen discloses the pattern of protrusions comprises an array (see at least abstract, pg. 668) and wherein the pressure-reactive protrusions are configured to react to vehicle pressure such that the pressure signal has, from a single press of one of the pressure-reactive protrusions, a first signal peak that identifies the vehicle pressure on the pressure protrusion, and a second signal peak that identifies the corresponding reaction, and the instructions further cause the at least one processor to decode the data encoded in the vibration signal, wherein the data identifies the vehicle pressure on the pressure protrusion and the corresponding reaction (see at least abstract, pg. 668-670), but Claussen does not explicitly disclose an active pressure-reactive protrusion.
However, Wang teaches pressure-reactive protrusion (see at least abstract, [0037], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating the teachings of Wang in order to provide an improved traffic monitoring system.
Claussen does not explicitly disclose wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data.
However, Ozog discloses wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data (see at least abstract, [0023]: location of the tactile events can be determined by secondary sources, such as triangulation with other known detected objects, GPS telemetry or others, [0033]: sensors of the sensor system 120 can include IMUs, image capture devices, audio capture devices, LIDAR, RADAR, and others).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating wherein the data encoded in the signal is location data, and the instructions further cause the at least one processor to provide the location data to a location system to supplement location data used by the location system with the decoded location data as taught by Ozog in order to increase precision of autonomous guidance. 

Claim(s) 6-8, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen in view of Wang, in view of Ozog, further in view of US 20170096064, hereinafter Anter.

As per claim(s) 6, 22, Claussen discloses wherein the pattern of protrusions cause data to be encoded in the signal (see at least abstract, pg. 668), but Claussen does not explicitly disclose causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform error detection of the decoded data.
However, Anter teaches causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform error detection of the decoded data (see at least abstract, [0029]: baseband or physical layer adds redundant bits to enable error detection as well as error correction. Error detection may be obtained with CRC and error correction using forward error correction techniques, such as a convolutional encoder (used in transmitter path) and a viterbi decoder (used in receive path). Interleaving may be done for the data, which helps in spreading the error over time, thereby helping the receiver de-interleave and decode the frame correctly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform error detection of the decoded data as taught by Anter in order to decode the frame correctly. 

As per claim(s) 7, 23, Claussen discloses wherein the pattern of protrusions cause data to be encoded in the signal (see at least abstract, pg. 668), but Claussen does not explicitly disclose causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform Forward Error Correction (FEC) of the decoded data.
However, Anter teaches causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform Forward Error Correction (FEC) of the decoded data (see at least abstract, [0029]: baseband or physical layer adds redundant bits to enable error detection as well as error correction. Error detection may be obtained with CRC and error correction using forward error correction techniques, such as a convolutional encoder (used in transmitter path) and a viterbi decoder (used in receive path). Interleaving may be done for the data, which helps in spreading the error over time, thereby helping the receiver de-interleave and decode the frame correctly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating causing error detection data to be encoded in the signal, and the instructions further cause the at least one processor to perform Forward Error Correction (FEC) of the decoded data as taught by Anter in order to decode the frame correctly.

As per claim(s) 8, 24, Claussen discloses wherein the pattern of protrusions cause data to be encoded in the signal (see at least abstract, pg. 668), but Claussen does not explicitly disclose causing redundant data to be encoded in the signal, and the instructions further cause the at least one processor to use the redundant data to perform error detection of the decoded data.
However, Anter teaches causing redundant data to be encoded in the signal, and the instructions further cause the at least one processor to use the redundant data to perform error detection of the decoded data (see at least abstract, [0029]: baseband or physical layer adds redundant bits to enable error detection as well as error correction. Error detection may be obtained with CRC and error correction using forward error correction techniques, such as a convolutional encoder (used in transmitter path) and a viterbi decoder (used in receive path). Interleaving may be done for the data, which helps in spreading the error over time, thereby helping the receiver de-interleave and decode the frame correctly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating causing redundant data to be encoded in the signal, and the instructions further cause the at least one processor to use the redundant data to perform error detection of the decoded data as taught by Anter in order to decode the frame correctly.

	As per claim(s) 25, Claussen discloses wherein the instructions further cause the at least one processor to determine physical separations of the protrusions based on a speed of the vehicle (see at least abstract, pg. 668: The periodicity of the input (sequence of bumps hitting the tires) is certainly dependent on the velocity of movement across the stripes V. Assume that V = const. and that the velocity vector is normal to the stripe pattern. The basic principle used to decode the pattern encoded in an sensor measurement y(t) is to equate the frequencies of the input and output of the linear system. For N stripes over a distance stretch D, the dominant frequency in the input (and output) f is given by: f = NV/D This can be generalized for an angle of attack of the direction of movement relative to the stripe line).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claussen in view of Wang, in view of Ozog, further in view of US 20190049994 (“Pohl”).
Claussen does not explicitly disclose wherein the component is located in the cloud.
However, Pohl teaches wherein the component is located in the cloud (see at least abstract, [0061]: those devices (and/or one or more processor) are implemented at the cloud; some or all processing implemented in system 800 can be implemented remotely (for example, in the cloud)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Claussen by incorporating wherein the component is located in the cloud as taught by Pohl in order to generate an emergency route plan for a driver that optimizes an efficient emergency lane creation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668